Case 1:19-cv-01091-LAK Document 45-1 Filed 06/05/19 Page 1 of 5




                EXHIBIT A
Case 1:19-cv-01091-LAK Document 45-1 Filed 06/05/19 Page 2 of 5
  Case 1:19-cv-01091-LAK Document 1-1 Filed 02/05/19 Page 2 of 5




                   Certificate of Recordation

                   This i:; to certify that the attached clocumcnt was recorded
                   011the date and in the place shown below.

                   This certificate is issued under the seal ol'thc
                   United States Copyright Oniec.




                   United States Register ol Copyrights and Director




                   August JU, 2016

                   Date   Or Rccorclation



                   9924                                  ()57


                   Volume                                Doc. No.
                     Case 1:19-cv-01091-LAK Document 45-1 Filed 06/05/19 Page 3 of 5
_.,._ _ _ _ _c_a_se_l_:1_9_-c_v_-01091-LAK               Document 1-1 Filed 02/05/19               Page 3 of 5
                                                                                                  V9924 0957 P 1



   VIA CERTIFIM> MAIL
   RETURN RECEIPT REQUESTED

   April 20, 20 I5

   Universal Music Group
   2220 Colorado Avenue
   Santa Monica, CA 90404

   As successor-in--interest to Chrysalis Records, Inc., EMI America Records, and Capitol Records, Inc.

  RE: NOTICE OF TERMINATION UNDER 17 U.S.C § 203 and 37 C.F.R. § 201.10

  Dear Sir or Madam:

  The undersigned is the author of the works listed on Schedule A annexed hereto. Pursuant to 17 U.S.C. § 203 and 37
  C.F.R. § 201.10 lam hereby serving notice of my lntentlon to tenninate the grant or transfer of copyright and the rights of
  copyright proprietor in the works listed below. To my best knowledge and belief, this notice has been signed by the only
  person(s) whose signature(s) is necessary to tenninate the grant under 17 U.S.C. § 203.

  Works:                          See Schedule A

  Name of Author(s):              John Waite

  Copyright Date:                 See Schedule A

  Copyright Registration No:      See Schedule A

  Effective Date ofTennination: See Schedule A

  Grant Hereby Terminated:        All grants or transfers of copyright and all rights of copyright proprietor, including
                                  publication and recording rights, in and to the above sound recordings including, without
                                  limitation to the grant dated in or about 1981 between the members of the recording
                                  group called The Babys and Chrysalis Records.

  Name(s)/Address(es) of
  Person(s) Executing Termination:        John Waite
                                          c/o Bill Vulsteke
                                          Provident Financial Management
                                          2850 Ocean Park Blvd. Suite 300
                                          Santa Monica, CA 9040S
                                                                                                                            --- -- -
                         Case 1:19-cv-01091-LAK Document 45-1 Filed 06/05/19 Page 4 of 5


                                                        Schedule A

    Work         Author   Publication Date Coovri~bt Remstratlon No Termination ~otice Date Effective Date of Termination
   Ignition    John Waite    S/21/1982          SR0000036195              4120/2.015                   Sfl2/l7
 No Brakes     John Waite    6/15/1984          SR0000055904              41201201S                   6/16/2019
Mask of Smiles John Waite    7/26/198S          SR0000093264              4/20/2015                   7/27/2020
                                                                                                                                        ()
                                                                                                                                        P)
                                                                                                                                        (/)
                                                                                                                                        (0
                                                                                                                                        I->
                                                                                                                                        I->
                                                                                                                                        <.O
                                                                                                                                           I
                                                                                                                                        ()
                                                                                                                                        <  I
                                                                                                                                       0
                                                                                                                                       I-'
                                                                                                                                       0
                                                                                                                                       <.O
                                                                                                                                       I->
                                                                                                                                           I
                                                                                                                                       r
                                                                                                                                       p
                                                                                                                                       :;,;;:

                                                                                                                                       0
                                                                                                                                       0
                                                                                                                                       ()
                                                                                                                                       C
                                                                                                                                       3
                                                                                                                                       (0
                                                                                                                                       ::J
                                                                                                                                       .-
                                                                                                                                       I->
                                                                                                                                        I
                                                                                                                                       I->

                                                                                                                                       :I!
                                                                                                                                       (0
                                                                                                                                       0.
                                                                                                                                       0
                                                                                                                                       ~
                                                                                                                                       0
                                                                                                                                       ~
                                                                                                                                      I->
                                                                                                                                      <.O

                                                                                                                                  :; -0
                                                                                                                                  l:!1i::u
                                                                                                                                  •c.o
                                                                                                                                  im
                                                                                                                                  ~~
                                                                                                                                  .,, 0
                                                                                                                                  N-,,

                                                                                                                                      U1




                              V
    I               Case 1:19-cv-01091-LAK Document 45-1 Filed 06/05/19 Page 5 of 5
    I   •.------•c.a_s_e..,1..:1_9...;-c;..;v_:-0::..::1:-.:::091-LAK Document 1-1 Filed 02/05/19 Page 5 of 5
                                                                                               V9924 0867 P 3

    I
    I
                                                        PROOF OF SERVICE
I
I
I
                     State of California                 1
                                                          ~

I
I
                     County of Los Angeles               j


                            I, EVAN S. COHEN, am employed in the aforesaid countyt State of
                     California; I am over the age of 18 years: my business address is: 1180 South


I                    Beverly Drive, Suite 510, Los Angeles, California 90035-1157.

                            On April 20, 2015, I served the foregoing NOTICE OF TERMINATION
                     UNDER 17 U.S.C. §203 and 37 C.F.R. §201.10 on all interested parties in lhis
                     action by placing a true copy thereof, enclosed in a sealed envelope, addressed as
                     follows:

                                                      Busln~ Affairs
                                                   Universal Music Group
                                                 c/o UMG Recordinp, Inc.
                                             2220 Colorado Avenue, First Floor
                                                 Santa Monica, CA 90404

                            I am readily familiar with the business's practice for the collection and
                     processing of correspondence for mailing with the United States Postal Service and
                     the fact that the correspondence would be deposited with the United States Postal
                     Service that same day in the ordinary course of business. On this date, the above
                     referenced correspondence was placed for deposit at Los Angeles, California and
                     placed for collection and mailing following ordinary business practices.

                           I declare under penalty of perjury under the laws of the United States of
                     America that the foregoing is true and correct.

                    Executed on April 20, 2015.



                                                                      EVAN S. COHEN
